Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/762,736. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-6 of the ‘736 application disclose a molybdenum sulfide powder having the crystal structure and properties of claims 1-6 of the current application. While claims 1-6 of the ‘736 application do not specifically disclose a lubricant comprising the molybdenum sulfide powder, claims 1-6 of the current application do not require the lubricant to comprise any components other than the molybdenum sulfide, and molybdenum sulfide is a solid lubricant. Claims 1-6 of the current application are therefore anticipated by claims 1-6 of the ‘736 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Objections
Claims 6 is objected to because of the following informalities: Claim 6 should end with a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “and a half width is 1° or more”. Presumably this limitation refers to the width of a peak at half-height, but since the claim recites two peaks, it is unclear which peak this limitation applies to, or whether it applies to both peaks. Applicant should amend the claim to clarify which peak(s) has the claimed width.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (Bell, R.E., Herfert, R.E, “Preparation and Characterization of a New Crystalline Form of Molybdenum Disulfide”, J. Am. Chem. Soc., 1957, 79, 3351-54).
Bell discloses the preparation and characterization of rhombohedral (3R) molybdenum disulfide, as recited in claim 1. Since the composition of claim 1 does not require any additional components, the rhombohedral molybdenum disulfide of Bell anticipates claim 1. The rhombohedral structure of the molybdenum disulfide of Bell will lead to a ratio of Mo-S peak intensity to Mo-Mo peak intensity of more than 1.0 in EXAFS, as evidenced by the discussion on page 8 lines 5-14 of the current specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Groszek (U.S. Pat. No. 3,647,689) in view of Dukhovskoi (Dukhovskoi, E.A., Lobashev, B.P., Makarov, Y.V., Sarpov, N.I., Silin, A.A., “Lubricant Properties of Molybdenum Disulfide Diffusion Coatings with Various Crystalline Structures”, Soviet materials science: a translation of Fiziko-khimicheskaya mekhanika materialov, 1975, 10, 44-46).
In column 2 lines 39-41 Groszek discloses oleophilic metal sulfides as lubricants and lubricant additives. In column 2 lines 56-57 Groszek discloses that the preferred metal sulfide is molybdenum disulfide. In column 1 lines 67-71 Groszek discloses that the metal sulfide is preferably ground to have a surface area of 30 to 200 m2/g, within the ranges recited in claims 1 and 4. As the lubricant of claim 1 does not require any additional components, the molybdenum disulfides themselves can be considered a lubricant as recited in claim 1. However, in column 1 lines 38-41 Groszek discloses that the metal sulfide can also be ground in an organic liquid, and in column 2 lines 4-8 discloses that the organic liquid can be a mineral lubricating oil, as recited in claim 7. In column 1 lines 63-66 Groszek discloses that the amount of metal sulfide in the mixture with the organic liquid should be not exceed 50% by weight, encompassing the range recited in claim 8, and is preferably 2 to 20% by weight, within the range recited in claim 8. Groszek is silent regarding the crystal structure of the molybdenum disulfide. 
Dukhovskoi discloses molybdenum disulfide lubricant coatings. In Table 1 Dukhovskoi discloses a molybdenum disulfide having a mixture of 3R and 2H crystal structures, meeting the limitations of the molybdenum disulfide of claims 1-2. In Table 1 and the last two paragraphs of the reference on pages 45-46, Dukhovskoi discloses that molybdenum disulfide having the mixed 3R and 2H structures is advantageous relative to molybdenum disulfide having just the 2H structures, in terms of friction reduction and durability.
It would have been obvious to one of ordinary skill in the art to use molybdenum disulfide having a mixed 3R and 2H crystal structure as the molybdenum disulfide in the composition of Groszek, since Dukhovskoi teaches that molybdenum disulfide having the mixed crystal structure proved improved friction reduction and is more durable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Groszek in view of Dukhovskoi as applied to claims 1-2, 4, and 7-8, and further in view of Yamaguchi (U.S. PG Pub. No. 2012/0149611).
The discussion of Groszek in view of Dukhovskoi in paragraph 14 above is incorporated here by reference. Groszek in view of Dukhovskoi disclose a lubricant meeting the limitations of claim 1, but do not disclose the median diameter of the molybdenum disulfide particles.
Yamaguchi, in paragraph 18, discloses molybdenum disulfide having a median particle diameter of 200 to 20,000 nm (0.2 to 20 µm), overlapping the range recited in claim 5, as a conventionally known solid lubricant. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Using molybdenum disulfide particles having the median particle diameter of Yamaguchi as the molybdenum disulfide in the composition of Groszek in view of Dukhovskoi therefore meets the limitations of claim 5.
It would have been obvious to one of ordinary skill in the art to use molybdenum disulfide particles having the median particle diameter of Yamaguchi as the molybdenum disulfide in the composition of Groszek in view of Dukhovskoi, since Yamaguchi discloses in paragraph 18 that solid lubricants with median particle diameters outside the range may not have desirable lubrication durability and wear properties.

	
Allowable Subject Matter
Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection set forth in paragraph 3 above were overcome. The prior art, as exemplified by the references discussed in the above rejections, does not disclose molybdenum sulfide particles comprising a mixture of 2H and 3R molybdenum disulfide, and having XRD peaks with the claimed peak widths. While Dukhovskoi discloses a mixture of 2H and 3R molybdenum disulfide, the claimed peak width cannot be considered an inherent property, as it will depend on the relative proportions of 2H and 3R molybdenum disulfide, as well as particle size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771